Mr. Chief Justice Shepard
delivered tbe opinion of tbe Court:
Tbe final decree appealed from in tbis case was entered in conformity witb tbe mandate of tbis court. Tbe case bas twice before been appealed and will be found reported in 24 App. D. C. 36, and 30 App. D. C. 540.* In tbe decisions therein were settled tbe principles governing tbe accounting directed to be taken between tbe parties.
Tbe final decree, being in accordance witb those principles, is affirmed witb costs. Affirmed.
An appeal by tbe appellants to tbe Supreme Court of tbe United States was allowed April 6, 1909.

 See also S. C. 17 App. D. C. 269.—Reporter.